Name: Commission Regulation (EC) No 398/96 of 4 March 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  agricultural policy;  trade policy
 Date Published: nan

 No L 54/26 fEN ] Official Journal of the European Communities 5. 3 . 96 COMMISSION REGULATION (EC) No 398/96 of 4 March 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in par ­ ticular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 1 62/96 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas experience gained shows the need to clarify certain provisions and to make certain improvements, in particular as regards the date of advance fixing of refunds for provisional licences and national food-aid supplies; whereas, in order to avoid discrimina ­ tion between operators, the amendment should apply retroactively to provisional licences; Whereas, under the Agreement concluded between the European Community and Canada on 22 December 1995, export licences issued by the European Community must be presented for cheese qualifying for preferential terms on import into Canada; whereas the detailed rules for issuing such licences should be laid down; Whereas, with a view to ensuring sound management of the system of export refunds, lesser likelihood of applica ­ tions being submitted for speculative ends and more precise administration of the issuing of licences, provision must be made for a series of adjustments to the system, so that in particular securities covering licences for certain milk products must be increased; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time ­ limit set by its chairman, The refund to be paid shall be that applicable on the day the application for the export licence or, where applicable, the provisional licence, is lodged.' 2 . the following Article is inserted : 'Article la 1 . This Article lays down special detailed rules governing exports of cheese to Canada under the quota set referred to in the Agreement concluded on 22 December 1995 between the European Community and Canada . 2. An export licence shall be required for all exports covered by paragraph 1 . 3 . Section 20 of licence applications and of licences shall show a reference to this Article . 4 . The following provisions shall apply to exports not covered by refund applications : (a) section 19 of licence applications and of licences shall show the words 'To be exported without a refund'; (b) licences shall be issued immediately after applica ­ tions are lodged; (c) licences shall be valid from their date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 to 30 June following that date; (d) the first subparagraph of Article 3 ( 1 ) but not the other provisions of this Regulation ; (e) Regulation (EEC) No 3719/88 .' 3 . Article 7 is replaced by the following: 'Article 7 The security provided for in Article 14 (2) of Regula ­ tion (EEC) No 3719/88 shall , depending on the refund applicable on the day the export licence application is lodged, be : (a) 5 % of the refund for the product covered by CN code 0405; (b) 10 % of the refund for products covered by CN code 0402 10; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1466/95 is amended as follows: 1 . the last sentence of Article 1 ( 1 ) is replaced by the following: (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6 . 1995, p. 22. (4) OJ No L 24, 31 . 1 . 1996, p. 18 . 5. 3 . 96 EN Official Journal of the European Communities No L 54/27 (c) 30 % of the refund for products covered by CN code 0406; (d) 20 % of the refund for other products.' 4 . Article 10 ( 1 ) is replaced by the following: ' 1 . Where the quantity exported exceeds that shown on the licence, no refund shall be payable on the overrun .' 5 . The following Article is inserted: 'Article 10a 1 . Article 8 shall not apply for the issuing of export licences applied for with a view to food-aid supplies in accordance with Article 10 (4) of the Agreement on Agriculture concluded under the Uruguay Round. 2. The rate of refund applicable to national food-aid supplies in accordance with Article 10 (4) of the Agree ­ ment on Agriculture concluded under the Uruguay Round shall be that applying on the day the Member State opens the invitation to tender for the supply of food aid .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1996 . For the Commission Franz FISCHLER Member of the Commission